Citation Nr: 9925028	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-48 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with limitation of motion, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her niece


INTRODUCTION

The veteran had active service from September 1986 to March 
1991.  

The veteran appealed rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison, Montana, Regional Office 
(RO) that denied a rating higher than 
10 percent for the service-connected low back disability and 
denied service connection for pelvic inflammatory disease, 
residuals of a chest injury and depression.  At the time of 
an RO hearing in November 1995, the veteran withdrew her 
claims for service connection for residuals of a chest injury 
and depression.  Following the hearing, service connection 
was granted for pelvic inflammatory disease.  A subsequent 
rating decision of August 1996 granted an increased rating 
for pelvic inflammatory disease.  The veteran did not appeal 
that evaluation, and that issue is not before the Board of 
Veterans' Appeals (Board).  

A rating decision of June 1998 granted a 20 percent 
evaluation for low back strain with limitation of motion, 
effective July 11, 1994.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, this issue remains on 
appeal.  


REMAND

At the time of the veteran's personal hearing in June 1999, 
she testified that she received VA treatment for her back at 
least once per month or every other month.  Hearing 
transcript, pages 3-4.  A review of the evidence of record 
shows that the last VA treatment records in the file are from 
about 1997.  Thus, it appears that there are outstanding VA 
records.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development with regard to this 
issue.

The veteran also submitted a statement dated in June 1999 
from a private nurse, and reference is made to treatment at a 
private hospital for the back in June 1999.  These records, 
which may be pertinent to the claim, have not yet been 
associated with the claims file.  

A rating decision of March 1999 denied, inter alia, service 
connection for migraine headaches as secondary to the 
service-connected low back disability, a disability 
manifested by pain and weakness in the arms, shoulders, 
wrists and neck as secondary to the service-connected low 
back disability, and depression as secondary to the service-
connected low back disability; a total rating by reason of 
individual unemployability due to service-connected 
disabilities; and an effective date earlier than July 11, 
1994, for the grant of a 20 percent rating for the service-
connected low back disability.  A notice of disagreement was 
filed as to the aforementioned issues in June 1999.  If a 
claim has been placed in appellate status by the filing of a 
notice of disagreement, the Board must remand the claim to 
the RO for preparation of a statement of the case as to that 
claim.  Godfrey, 7 Vet. App. at 408-10; see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (July 
24, 1992).

In the June 1999 notice of disagreement, the veteran also 
requested service connection for degenerative disc disease of 
the cervical spine and low back.  With regard to service 
connection for disc disease of the low back, that matter is 
inextricably intertwined with the issue on appeal and must be 
resolved before a final decision may be rendered.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her low back 
disability since 1997.  After securing 
the necessary release, the RO should 
obtain the outstanding records.

2.  The RO must issue a statement of the 
case addressing the issues of service 
connection for migraine headaches as 
secondary to the service-connected low 
back disability, a disability manifested 
by pain and weakness in the arms, 
shoulders, wrists and neck as secondary 
to the service-connected low back 
disability, and depression as secondary 
to the service-connected low back 
disability; a total rating by reason of 
individual unemployability due to 
service-connected disabilities; and an 
effective date earlier than July 11, 
1994, for the grant of a 20 percent 
rating for the service-connected low back 
disability.  The veteran should be 
advised of the time period in which to 
perfect an appeal.

3.  The RO should take all appropriate 
action to address the claims for service 
connection for degenerative disc disease 
of the cervical spine and low back.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Otherwise, all appropriate appellate 
procedure must be completed before other 
issues are certified to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


